Exhibit 10.1



STOCK EXCHANGE AGREEMENT
This STOCK EXCHANGE AGREEMENT, dated as of February 10, 2015 (this “Agreement”),
is made by and among Lions Gate Entertainment Corp., a British Columbia
corporation (“LGF”), LG Leopard Canada LP, a Canadian limited partnership and
indirect wholly-owned subsidiary of LGF (“Purchaser”), and the stockholders
listed on Schedule 1 (each a “Stockholder” and collectively the “Stockholders”).
R E C I T A L S:
WHEREAS, as of the date of this Agreement, each Stockholder owns, and at all
times prior to the Closing will own, the number of shares of Series A common
stock, par value $0.01 per share (the “Starz Series A Common Stock”), of Starz,
a Delaware corporation (“Starz”), and the number of shares of Series B common
stock, par value $0.01 per share (the “Starz Series B Common Stock” and together
with the Starz Series A Common Stock, the “Starz Common Stock”), of Starz set
forth opposite the name of such Stockholder on Schedule 1, representing in the
aggregate as of the date hereof approximately 14.5% of the total voting power of
the issued and outstanding shares of Starz Common Stock;
WHEREAS, Stockholder wishes to transfer the Starz Exchange Shares (as defined
below) to Purchaser in exchange for the LGF Exchange Shares (as defined below),
and Purchaser wishes to acquire the Starz Exchange Shares from the Stockholders
in exchange for the issuance of the LGF Exchange Shares to the Stockholders, on
the terms and conditions set forth in this Agreement (the “Exchange”); and
WHEREAS, in connection with the Closing, and as a condition to the willingness
of the Stockholders to enter into this Agreement, Purchaser will grant an
Irrevocable Proxy to each Stockholder substantially in the form attached hereto
as Exhibit A (the “Irrevocable Proxy”).
NOW, THEREFORE, the Parties agree as follows:
Article 1

Exchange of Shares
Section 1.1    Exchange. Subject to the terms and conditions hereof, at the
Closing:
(a)    Each Stockholder shall convey, transfer and deliver to Purchaser, free
and clear of any liens, pledges, charges and security interests and similar
encumbrances (“Liens”) (other than the Irrevocable Proxy or transfer
restrictions imposed by applicable securities laws), (i) the shares of Starz
Series A Common Stock (the “Starz Series A Exchange Shares”) and the shares of
Starz Series B Common Stock (the “Starz Series B Exchange Shares” and together
with the Starz Series A Exchange Shares, the “Starz Exchange Shares”), listed
opposite such Stockholder’s name on Schedule 1; provided, however, that if, at
the Closing, the Starz Exchange Shares represent greater than 14.9% of the total
voting power of the issued and outstanding shares of Starz Common Stock, the
specific number of such shares to be conveyed by each Stockholder pursuant to
this Agreement shall automatically be reduced in such proportion as determined
by the Stockholders such that,

1



--------------------------------------------------------------------------------




at the Closing, the Starz Exchange Shares will represent 14.9% of the total
voting power of the issued and outstanding shares of Starz Common Stock; and
(b)    Purchaser shall convey, transfer and deliver to each Stockholder, free
and clear of any Liens (other than transfer restrictions imposed by applicable
securities laws), a number of shares of common stock, no par value per share
(the “LGF Common Stock”), of LGF equal to the sum of (1) the number of Starz
Series A Exchange Shares conveyed by such Stockholder pursuant to Section 1.1(a)
and (2) 1.1, multiplied by the number of Starz Series B Exchange Shares conveyed
by such Stockholder pursuant to Section 1.1(a) (the “LGF Exchange Shares”).
Section 1.2    Closing.
(a)    The closing of the Exchange (the “Closing”) shall take place at the
offices of Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New York, New
York 10019 at 10:00 a.m. (Eastern time) on the third (3rd) Business Day
following the satisfaction or (to the extent permitted by Law) waiver by the
party or parties entitled to the benefits thereof of the conditions set forth in
Article 4 (other than those conditions that by their nature are to be satisfied
at the Closing, but subject to the satisfaction or (to the extent permitted by
Law) waiver of those conditions), or at such other place, time and date as shall
be agreed in writing among the Parties. The date on which the Closing occurs is
referred to in this Agreement as the “Closing Date.”
(b)    At the Closing:
(i)    Each Stockholder shall deliver, or cause to be delivered, to Purchaser
(1) either one or more original share certificate(s), duly endorsed or with
stock powers duly executed in favor of Purchaser, and with any required stock
transfer stamps affixed thereto or evidence of book entry delivery, representing
all of Starz Exchange Shares; (2) the certificate required by Section 4.2(b);
(3) a duly executed certificate of non-foreign status, dated as of the Closing
Date, substantially in the form of the sample certification set forth in U.S.
Treasury Regulations Section 1.1445-2(b)(2)(iv)(A) or (B), as applicable; and
(4) all other certificates, instruments and documents executed and delivered by
the Stockholder as are either necessary or as Purchaser may reasonably request
in order to effectively transfer ownership and control of such Stockholder’s
Starz Exchange Shares to Purchaser.
(ii)    Purchaser shall deliver, or cause to be delivered, (1) to each
Stockholder either one or more original share certificates issued to and
registered in the name of such Stockholder and with any required stock transfer
stamps affixed thereto or evidence of book entry delivery evidencing the
issuance of, the number of LGF Exchange Shares to be conveyed to such
Stockholder pursuant to Section 1.1(b); (2) to each Stockholder the certificate
required by Section 4.3(b) and (3) to each Stockholder an Irrevocable Proxy with
respect to the Starz Exchange Shares transferred by such Stockholder, duly
executed by Purchaser.
Section 1.3    Further Assurances. If, at any time before or after the Closing,
one of the Parties reasonably believes or is advised that any further
instruments, deeds, assignments or assurances are reasonably necessary or
desirable to consummate the Exchange or to carry out the purposes and intent of
this Agreement and the Irrevocable Proxy at or after the Closing, then LGF,

2



--------------------------------------------------------------------------------




Purchaser, each Stockholder and their respective officers and directors shall
execute and deliver all such proper instruments, deeds, assignments or
assurances and do all other things reasonably necessary or desirable to
consummate the Exchange and to carry out the purposes and intent of this
Agreement and the Irrevocable Proxy.
Section 1.4    Adjustments. Wherever in this Agreement there is a reference to a
specific number of Starz Exchange Shares or LGF Exchange Shares, then, upon the
occurrence of any subdivision, combination or share dividend of Starz Exchange
Shares or LGF Exchange Shares, the specific number of such shares so referenced
in this Agreement shall automatically be proportionally adjusted to reflect the
effect on the outstanding shares of such class or series of shares by such
subdivision, combination or share dividend.
Section 1.5    Tax. Each Party will have the right to deduct and withhold from
any payment made pursuant to this Agreement such amounts as are required to be
deducted or withheld with respect to the making of such payment under any
applicable tax Law.  To the extent any amounts are so deducted or withheld, such
amounts shall be treated for all purposes of this Agreement as having been paid
to the Person in respect of which such deduction or withholding was made. 
ARTICLE 2    

Representations and Warranties
Section 2.1    Representations and Warranties of Each Party. Except as otherwise
specified below, each of the Parties represents and warrants to the other
Parties, severally and not jointly and severally, solely with respect to itself,
as follows:
(c)    Due Organization and Good Standing. It is duly incorporated or organized,
validly existing and in good standing (to the extent that its jurisdiction of
organization recognizes the concept of good standing) under the laws of its
jurisdiction of incorporation or organization.
(d)    Authority. It has all necessary power and authority to execute and
deliver this Agreement and, as applicable, the Irrevocable Proxy and to perform
its obligations hereunder and, as applicable, thereunder. The execution and
delivery of this Agreement and, as applicable, the Irrevocable Proxy by it has
been duly and validly authorized by all requisite action, and no other
proceedings on its part are necessary to authorize this Agreement or, as
applicable, the Irrevocable Proxy. This Agreement and, as applicable, the
Irrevocable Proxy has been duly and validly executed and delivered by it and,
assuming the due authorization, execution and delivery by the other parties to
this Agreement, constitutes a legal, valid and binding obligation of it,
enforceable against such Party in accordance with its terms, subject, as to
enforceability, to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles. Other than the Irrevocable
Proxy, it has not granted nor is it a party to any proxy, voting trust or other
agreement that is inconsistent with, conflicts with or violates any provision of
this Agreement or, as applicable, the Irrevocable Proxy.
(e)    Governmental Approval. The execution and delivery by it of this Agreement
and, as applicable, the Irrevocable Proxy and the performance of its obligations
hereunder and, as

3



--------------------------------------------------------------------------------




applicable, thereunder require no action by or in respect of, or filing with,
any Governmental Authority, other than (i) compliance with any applicable
requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder, as the same may
be amended from time to time (the “HSR Act”), (ii) such clearances, consents,
approvals, Orders, licenses, authorizations, registrations, declarations,
permits, filings and notifications as may be required under applicable
securities Laws and (iii) any actions or filings under Laws (other than
Competition Laws) the absence of which would not reasonably be expected,
individually or in the aggregate, to materially and adversely affect its ability
to timely perform its obligations and consummate the transactions contemplated
hereunder or thereunder.
(f)    Finders’ Fees. Except for the fee payable by the Stockholders or their
Affiliates to Kern Consulting, LLC, there is no investment banker, broker,
finder or other intermediary retained by or authorized to act on behalf of it
who might be entitled to any fee or commission upon consummation of the
transactions contemplated by this Agreement or the Irrevocable Proxy from
Stockholder or any of its Affiliates (in the case of Purchaser and LGF) or
Purchaser, LGF or any of their respective Affiliates (in the case of
Stockholder).
(g)    Non‑Contravention. The execution, delivery and performance by it of this
Agreement and, as applicable, the Irrevocable Proxy do not (i) violate any
applicable Law, (ii) conflict with or constitute a default, breach or violation
of (with or without notice or lapse of time, or both) the terms, conditions or
provisions of, or result in the acceleration of (or the creation in any person
of any right to cause the acceleration of) any performance of any obligation or
any increase in any payment required by, or the termination, suspension,
modification, impairment or forfeiture (or the creation in any person of any
right to cause the termination, suspension, modification, impairment or
forfeiture) of any contract, agreement or instrument to which it is subject,
which would prevent it from performing any of its obligations hereunder or
thereunder or (iii) require any consent by or approval of or notice to any other
person or entity (other than a Governmental Authority) except where the failure
to obtain such consent or approval or make such notice would not have a material
adverse effect on such Party’s ability to consummate the transactions
contemplated hereby or by the Irrevocable Proxy.
(h)    Investment Intent. It is acquiring the LGF Exchange Shares or the Starz
Exchange Shares, as applicable, for investment for its own account and not with
a view to, or for sale in connection with, any distribution thereof. It has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risks of its investment and is capable
of bearing the economic risks of such investment. It further acknowledges that
none of Stockholder or any of its Affiliates or representatives (in the case of
Purchaser and LGF) or Purchaser, LGF or any of their respective Affiliates or
representatives (in the case of Stockholder) has rendered any investment advice
or securities valuation advice to it, and that it is neither subscribing for nor
acquiring any interest in reliance upon, or with the expectation of, any such
advice. Stockholder acknowledges that the LGF Exchange Shares have not been
registered under the Securities Act or any state or foreign securities Laws, and
agrees that the LGF Exchange Shares may not be sold, transferred, offered for
sale, pledged, hypothecated or otherwise disposed of without registration under
the Securities Act, except pursuant to an exemption from such registration
available under the Securities Act, and without compliance with foreign
securities Laws, in each case, to the extent applicable. Each Stockholder
represents that it is an “accredited investor” (as defined in Rule 501(a) of
Regulation D under the Securities Act).

4



--------------------------------------------------------------------------------




(i)    No Other Representations and Warranties. It acknowledges and agrees that
no other Party nor any other Party’s agents or representatives makes or has made
(i) any express or implied representation or warranty on behalf of such other
Party other than those expressly set forth in this Article 2 or (ii) any
representations or warranties with respect to any financial projections,
financial forecasts or forward-looking information provided to it.
Section 2.2    Additional Representations and Warranties of Stockholder. Each
Stockholder represents and warrants to Purchaser as follows:
(a)    Title to Starz Common Stock. As of the date of this Agreement, such
Stockholder is the sole and exclusive record owner of the Starz Series A Common
Stock set forth opposite such Stockholder’s name on Schedule 1 and the Starz
Series B Common Stock set forth opposite such Stockholder’s name on Schedule 1,
free and clear of any Liens (other than transfer restrictions imposed by
applicable securities laws). Upon the delivery by such Stockholder at Closing of
the Starz Exchange Shares in the manner provided in Section 1.2, Purchaser will
hold good and valid title to such Starz Exchange Shares, free and clear of all
Liens (other than the Irrevocable Proxy or transfer restrictions imposed by
applicable securities laws).
(b)    No Interest in LGF. As of the date of this Agreement, Stockholder does
not own, and at all times prior to the Closing will not own, any shares of LGF
Common Stock or other share capital of, or other voting or equity interests in,
LGF.
Section 2.3    Additional Representations and Warranties of LGF and Purchaser.
LGF and Purchaser, jointly and severally, represent and warrant to each
Stockholder as follows:
(a)    Purchaser. LGF directly owns all of the outstanding shares of Purchaser.
(b)    LGF Exchange Shares. The LGF Exchange Shares to be issued to each
Stockholder at the Closing will be duly authorized and validly issued to the
appropriate Stockholder in accordance with the terms of LGF’s organizational
documents as they are in effect as of the Closing Date.
(c)    Title. Upon the delivery to each Stockholder by Purchaser at Closing of
the LGF Exchange Shares in the manner provided in Section 1.2, each Stockholder
will hold good and valid title to such LGF Exchange Shares, free and clear of
all Liens (other than transfer restrictions imposed by applicable securities
laws).
ARTICLE 3    

Certain Covenants
Section 3.1    Confidentiality. Except as required by applicable Law, prior to
and following the Closing, no Party shall make, or permit any of its agents,
representatives or advisors to make, any public announcement in respect of this
Agreement or the transactions contemplated hereby without the prior written
consent of each other Party.
Section 3.2    Board of Directors. Effective upon the Closing, LGF shall take
all necessary action to cause a person that is designated by the Stockholders
(the “Designate”) to be appointed

5



--------------------------------------------------------------------------------




to the Board of Directors of LGF. The Stockholders hereby designate John C.
Malone as the Designate and agree that the Designate cannot change. With respect
to each annual meeting of LGF’s stockholders that occurs prior to the earlier of
(x) the date that is two (2) years from the Closing and (y) such time as both
(i) the Stockholders no longer collectively hold at least 75% of the LGF
Exchange Shares and (ii) John C. Malone and his Affiliates no longer hold at
least 2.7% of the outstanding LGF Common Stock, LGF shall, subject to the
approval requirement in the preceding sentence, nominate the Designate to be
elected to the Board of Directors at such annual meeting and use its reasonable
best efforts to obtain the election of the Designate at such annual meeting.
Section 3.3    Reasonable Best Efforts.
(a)    Governmental and Third Party Approvals. Each of the Parties shall use its
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, and to assist and cooperate with the other parties in
doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the Exchange and the
other transactions contemplated hereby, including (i) preparing and filing as
soon as practicable after the date hereof all forms, registrations and notices
required to be filed to consummate the transactions contemplated by this
Agreement and the taking of such actions as are reasonably necessary to obtain
any requisite approvals, consents, Orders, exemptions or waivers by any
Governmental Authority or other third party, including filings pursuant to the
HSR Act or as required by any other Governmental Authority relating to
antitrust, competition, trade, pre-merger notification or other regulatory
matters, (ii) obtaining all necessary consents, approvals, authorizations or
waivers from, and providing notices to, third parties, including providing any
further information as may be required by such third party; provided, however,
that no consent of any third party (excluding Government Authorities) shall be a
condition to the closing of the transactions contemplated by this Agreement
pursuant to Article IV, and (iii) the execution and delivery of any additional
instruments required by applicable Law necessary to consummate the transactions
contemplated hereby and to fully carry out the purposes of this Agreement. Each
of the Parties shall submit any notifications required pursuant to the HSR Act
no later than 10 Business Days following the date of this Agreement. Each of the
Parties hereto shall furnish to the other Parties such necessary information and
reasonable assistance as such other Party may reasonably request in connection
with the foregoing. In addition, each of the Parties hereto shall consult with
the other with respect to, provide any necessary information with respect to and
provide the other (or its counsel) copies of, all filings made by such Party
with any third party or any other information supplied by such Party to a third
party in connection with this Agreement and the transactions contemplated by
this Agreement.
(b)    Notification. Each of the Parties shall keep the others reasonably
apprised of the status of matters relating to the completion of the transactions
contemplated hereby. In that regard, each Party shall without limitation use its
reasonable best efforts to: (i) promptly notify the other of, and if in writing,
furnish the other with copies of (or, in the case of material oral
communications, advise the other orally of) any material communications from or
with any Governmental Authority or other third party with respect to the
Exchange or any of the other transactions contemplated by this Agreement, (ii)
permit the other to review and discuss in advance, and consider in good faith
the views of the other in connection with, any proposed written (or any material
proposed oral) communication with any such Governmental Authority or other third
party

6



--------------------------------------------------------------------------------




with respect to the Exchange or any of the other transactions contemplated by
this Agreement, (iii) to the extent reasonably practical, not participate in any
meeting or teleconference with (A) any Governmental Authority with respect to
the Exchange or any of the other transactions contemplated by this Agreement and
(B) any third party (excluding Governmental Authorities) with respect to any
material consent, approval or waiver in connection with the Exchange or any of
the other transactions contemplated by this Agreement, in each case, unless it
consults with the other in advance and, to the extent permitted by such
Governmental Authority or other third party, as applicable, gives the other the
opportunity to attend and participate thereat, and (iv) furnish the other with
such necessary information and reasonable assistance as the other Parties may
reasonably request in connection with its preparation of necessary filings or
submissions of information to any such third party.
(c)    No Divestitures. In furtherance of the covenants set forth in Section
3.3(a), if any objections are asserted with respect to the transactions
contemplated hereby under any domestic or foreign antitrust or competition Law
or if any Action is instituted (or threatened to be instituted) by the Federal
Trade Commission, the Department of Justice, Competition Bureau (Canada) or any
other applicable Governmental Authority challenging any of the transactions
contemplated hereby or which would otherwise prohibit or materially impair or
delay the consummation of the transactions contemplated hereby, the Parties
shall take all reasonable actions necessary to resolve any such objections or
Actions (or threatened Actions) so as to permit consummation of the transactions
contemplated hereby to close as soon as reasonably practicable, provided,
however, nothing in this Agreement shall obligate any Party to become subject
to, consent to or agree to, or otherwise take any action with respect to, any
requirement, condition, understanding, agreement or order to sell, to hold
separate or otherwise dispose of, or to conduct, restrict, operate, invest or
otherwise change its respective assets or business (including that of their
Affiliates) in any manner.
Section 3.4    Certain Litigation. The Parties shall promptly advise each other
of any Action or stockholder litigation commenced after the date hereof against
such party or any of its directors relating to this Agreement, the Exchange, the
Irrevocable Proxy and the transactions contemplated hereby and thereby and shall
keep the other Parties reasonably informed regarding any such Action or
stockholder litigation. The Stockholders shall give LGF the opportunity to
consult with Stockholders regarding the defense or settlement of any such Action
or stockholder litigation and shall consider LGF’s views with respect to such
Action or stockholder litigation and shall not settle any such Action or
stockholder litigation without the prior written consent of LGF (such consent
not to be unreasonably withheld, conditioned or delayed); provided that the
prior written consent of LGF shall not be required for any settlement that
solely involves monetary liability on behalf of the Stockholders or its
directors or trustees.
Section 3.5    No Transfers. Until the date that is the earlier of (x) two (2)
years from the Closing, and (y) such time as LGF and its Affiliates no longer
hold at least 75% of the Starz Exchange Shares (except to the extent resulting
from a Transfer that is entered into in order for LGF and/or its Affiliates to
maintain ownership of less than 15% of the total voting power of the issued and
outstanding shares of Starz Common Stock), no Stockholder shall Transfer (other
than a Permitted Transfer that complies with Section 3.7) any LGF Exchange
Shares without the prior written consent of LGF.

7



--------------------------------------------------------------------------------




Section 3.6    Right of First Offer.    
(a)    Right of First Offer. At any time prior to a Change of Control, and
subject to the terms and conditions specified in this Section 3.6, if (i)
Purchaser proposes to initiate a Transfer to a Third Party of all or any portion
of the Starz Exchange Shares owned by the Purchaser or (ii) any Stockholder
proposes to initiate a Transfer to a Third Party of all or any portion of the
LGF Exchange Shares owned by such Stockholder (such transferring party, the
“Proposed Transferor” and such shares, the “Offered Shares”), the Transferor
shall first make an offering of the Offered Shares to the Stockholders (if the
Transferor is Purchaser) or Purchaser (if the Proposed Transferor is a
Stockholder) (such offeree party or parties, the “Offeree(s)”) in accordance
with the following provisions of this Section 3.6 prior to Transferring such
Offered Shares to a Third Party (other than Transfers that are permitted by
Section 3.6(g)).
(b)    Offer Notice.
(i)    The Transferor shall give written notice (the “Offer Notice”) to the
Offeree(s) stating that it proposes to initiate a Transfer to a Third Party, and
specifying: (w) the number of Offered Shares proposed to be Transferred in the
Proposed Transfer; and (x) a proposed per share purchase price (the “ROFO
Price”) that the Offeree(s) may purchase the Offered Stock from such Transferor.
(ii)    The Offer Notice shall constitute the Transferor’s offer to Transfer the
Offered Shares to the Offeree(s), which offer shall be irrevocable until the end
of the ROFO Notice Period.
(iii)    By delivering the Offer Notice, the Transferor represents and warrants
to the Offeree(s) that, as of the closing of the Transfer (following receipt of
all required actions by or in respect of, or filing with, any Governmental
Authority and other customary closing conditions): (x) the Transferor has full
right, title and interest in and to the Offered Shares; (y) the Transferor has
all the necessary power and authority and has taken all necessary action to sell
such Offered Shares as contemplated by this Section 3.6; and (z) the Offered
Shares are free and clear of any and all Liens other than those arising as a
result of or under the terms of the Irrevocable Proxy, this Agreement or
transfer restrictions imposed by applicable securities laws.
(c)    Exercise of Right of First Offer. Upon receipt of the Offer Notice, each
Offeree (each, a “Purchasing Offeree”) shall have 10 Business Days (the “ROFO
Notice Period”) to elect to purchase all (but not less than all) of the Offered
Shares by delivering a written notice (a “ROFO Offer Notice”) to the Transferor
stating that it elects to purchase such Offered Shares at the ROFO Price,
payable in cash at closing. Any ROFO Offer Notice shall be binding upon delivery
and irrevocable by the applicable Offeree. If more than one Stockholder delivers
a ROFO Offer Notice, each such Stockholder shall be allocated its Pro Rata
Portion of the Offered Shares, unless otherwise agreed by such Stockholders.
(d)    Consummation of Sale. If no Offeree delivers a ROFO Offer Notice in
accordance with Section 3.6(c), the Transferor may, during the 180 day period
immediately following the expiration of the ROFO Notice Period (which period may
be extended for a reasonable

8



--------------------------------------------------------------------------------




time not to exceed 180 days to the extent reasonably necessary to obtain any
Government Approvals) (the “Waived ROFO Transfer Period”), Transfer all of the
Offered Shares to a Third Party at a price no lower than the ROFO Price. If the
Transferor does not Transfer the Offered Shares within such period or, if such
Transfer is not consummated within the Waived ROFO Transfer Period, the rights
provided hereunder shall be deemed to be revived and the Offered Shares shall
not be Transferred to a Third Party unless the Transferor sends a new Offer
Notice in accordance with, and otherwise complies with, this Section 3.6.
(e)    Cooperation. Each Purchasing Offeree shall take all actions as may be
reasonably necessary to consummate the sale contemplated by this Section 3.6
including, without limitation, entering into agreements and delivering
certificates and instruments and consents as may be deemed necessary or
appropriate.
(f)    Closing. At the closing of any sale and purchase pursuant to this Section
3.6, the Transferor shall deliver to the Purchasing Offeree(s) either a
certificate or certificates representing the Offered Shares to be sold (if any),
accompanied by stock powers with signatures guaranteed and all necessary stock
transfer taxes paid and stamps affixed, if necessary or evidence of book entry
delivery, against receipt of the purchase price therefore from such Purchasing
Offeree(s) by certified or official bank check or by wire transfer of
immediately available funds.
(g)     No Other Transfers.     Prior to the occurrence of any Change of
Control, Purchaser shall not Transfer any Starz Exchange Shares, and the
Stockholders shall not Transfer any LGF Exchange Shares, unless it has first
complied with the provisions of this Section 3.6. Notwithstanding the foregoing,
the Parties shall be permitted to make Permitted Transfers, subject to the
requirements of Section 3.7.
(h)    Change in Control. For purposes of this Agreement, “Change of Control”
means the occurrence of any of the following events:
(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of Starz representing fifty percent (50%) or more of
the total voting power represented by Starz’s then outstanding voting
securities;
(ii)    the consummation of the sale or disposition by Starz of all or
substantially all of Starz’s assets;
(iii)    the consummation of a merger or consolidation of Starz with any other
entity, other than a merger or consolidation which would result in the voting
securities of Starz outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least sixty five percent
(65%) of the total voting power represented by the voting securities of Starz or
such surviving entity or its parent outstanding immediately after such merger or
consolidation; or

9



--------------------------------------------------------------------------------




(iv)    at any time within any consecutive two (2) year period, individuals who,
as of the first day of such two (2) year period, constitute the Board of
Directors of Starz cease for any reason to constitute at least a majority of the
Board of Directors of Starz.
Section 3.7    Permitted Transfers. No Permitted Transfer shall be made without
(i) the delivery to the Parties (who shall be third party beneficiaries thereof)
of an agreement in writing by the transferee to be bound by the provisions of
this Agreement to the same extent as the Purchaser (in the case of a Permitted
Transfer by Purchaser) or a Stockholder (in the case of a Permitted Transfer by
a Stockholder), and (ii) compliance with all applicable securities laws.
ARTICLE 4    
Conditions Precedent
Section 4.1    Conditions to Obligations of Purchaser and Stockholder. The
obligations of LGF, Purchaser and each Stockholder to consummate the
transactions contemplated hereby shall be subject to the fulfillment at or prior
to the Closing of the following conditions (except to the extent waived in
writing by LGF, Purchaser and each Stockholder):
(d)    No Injunction, Etc. Consummation of the transactions contemplated hereby
shall not have been restrained, enjoined or otherwise prohibited or made illegal
by any applicable Law, and no judgment, injunction, order or decree of any
Governmental Authority having competent jurisdiction enjoining LGF, Purchaser or
any Stockholder from consummating the Closing shall have been entered.
(e)    HSR Act. All waiting periods applicable to consummation of the Exchange
under the HSR Act shall have expired or been terminated.
(f)    Takeover Defenses. Starz shall not have adopted any shareholder rights
plan or other anti-takeover provisions which would materially and adversely
affect any Stockholder, LGF or Purchaser’s ability to perform its obligations
and consummate the transactions contemplated hereunder or to acquire any share
capital of, or other voting or equity interests in, Starz.
Section 4.2    Conditions to Obligations of LGF and Purchaser. The obligation of
LGF and Purchaser to consummate the transactions contemplated hereby shall be
subject to the fulfillment at or prior to the Closing of the following
additional conditions (except to the extent waived in writing by LGF and
Purchaser):
(a)    Stockholder Representations and Warranties; Covenants. The
representations and warranties of each Stockholder contained in Article 2 shall
be true and correct in all material respects at and as of the Closing Date with
the same effect as though made at and as of such time (except for
representations that are as of a specific date which representations shall be
true and correct in all material respects as of such date). Each Stockholder
shall have in all material respects duly performed and complied with all
agreements, covenants and conditions required by this Agreement to be performed
or complied with by Stockholder at or prior to the Closing.

10



--------------------------------------------------------------------------------




(b)    Stockholder Certificate. Each Stockholder shall have delivered to
Purchaser a certificate, dated as of the Closing Date, signed by such
Stockholder certifying that the conditions set forth in Section 4.2(a) above are
satisfied.
(c)    Other Closing Deliverables. Each Stockholder shall have delivered or
shall have caused to be delivered to Purchaser the closing deliverables
contemplated by Section 1.2(b)(i).
Section 4.3    Conditions to Obligations of Stockholder. The obligation of each
Stockholder to consummate the transactions contemplated hereby shall be subject
to the fulfillment at or prior to the Closing of the following additional
conditions (except to the extent waived in writing by such Stockholder):
(a)    LGF and Purchaser Representations and Warranties; Covenants. The
representations and warranties of LGF and Purchaser contained in Article 2 shall
be true and correct in all material respects at and as of the Closing Date with
the same effect as though made at and as of such time (except for
representations that are as of a specific date which representations shall be
true and correct in all material respects as of such date). LGF and Purchaser
shall have in all material respects duly performed and complied with all
agreements, covenants and conditions required by this Agreement to be performed
or complied with by LGF and Purchaser at or prior to the Closing.
(b)    Officer Certificate. Purchaser shall have delivered to Stockholder a
certificate, dated as of the Closing Date, signed by a duly authorized officer
of Purchaser certifying that the conditions set forth in Section 4.3(a) are
satisfied.
(c)    Other Closing Deliverables. Purchaser shall have delivered to Stockholder
the closing deliverables contemplated by Section 1.2(b)(ii).
ARTICLE 5    
Termination
Section 5.1    Termination. This Agreement may be terminated at any time prior
to the Closing:
(d)    by the written agreement of Purchaser and each Stockholder;
(e)    by Purchaser by written notice to the Stockholders, if a breach of any
representation or warranty or failure to perform any covenant or agreement on
the part of any Stockholder set forth in this Agreement shall have occurred that
would cause the condition set forth in Section 4.2(a) not to be satisfied and
such breach is uncurable or has not been cured within ten (10) days following
written notice thereof to the Stockholders;
(f)    by any Stockholder by written notice to Purchaser, if a breach of any
representation or warranty or failure to perform any covenant or agreement on
the part of Purchaser or LGF set forth in this Agreement shall have occurred
that would cause the condition set forth in Section 4.3(a) not to be satisfied
and such breach is uncurable or has not been cured within ten (10) days
following written notice thereof to Purchaser;

11



--------------------------------------------------------------------------------




(g)    by either Purchaser or any Stockholder if (A) there shall be any Law that
makes consummation of the Closing illegal or otherwise prohibited or (B) any
judgment, injunction, order or decree of any Governmental Authority having
competent jurisdiction enjoining the Parties from consummating the Closing is
entered and such judgment, injunction, order or decree shall have become final
and nonappealable; or
(h)    by either Purchaser or Stockholder if the Closing shall not have occurred
by April 30, 2015; provided, however, that if the Closing shall not have
occurred by such date solely because the conditions set forth in Section 4.1(b)
have not been satisfied by such date, either the Company or Parent may extend
such date until June 30, 2015 by written notice to the other (such date, as may
be so extended, the “Outside Date”); provided, further, that the right to
terminate this Agreement under this Section 5.1(e) or extend the Outside Date
shall not be available to any Party if the failure of the Closing to occur by
the Outside Date shall have been caused by, or resulted from, the failure of
such Party to perform or observe the covenants and agreements of such Party set
forth in this Agreement or a breach of such Party’s representations and
warranties set forth in this Agreement.
Section 5.2    Effect of Termination.
(d)    If this Agreement is terminated pursuant to Section 5.1, this Agreement
shall become void and of no effect without liability of any Party (or any of its
directors, officers, employees, stockholders, Affiliates, agents, successors or
assigns) to the other Parties, provided that no such termination (nor any
provision of this Agreement) shall relieve any Party from liability for any
damages for fraud or for intentional breach of any covenant or agreement
hereunder. The provisions of this Section 5.2, Section 3.1, Article 6 and
Article 7 shall survive any termination hereof pursuant to Section 5.1.
ARTICLE 6    

Definitions
Section 6.1    Certain Terms. The following terms have the meanings given to
them below:
“Action” means any claim, action, suit, proceeding, arbitration, mediation or
investigation by or before any Governmental Authority.
“Affiliate” means with respect to any Person, another Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person, where “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise; provided, that, except
as otherwise specified in this Agreement, none of Starz, Liberty Media
Corporation, Liberty Interactive Corporation, Liberty TripAdvisor Holdings,
Inc., Liberty Broadband Corporation or any of their respective Affiliates will
be treated as Affiliates of any Stockholder or any Affiliate of any Stockholder
for any purpose hereunder; and provided, further, that none of MHR Institutional
Advisors II LLC, MHR Institutional Partners III LP, MHR Institutional Advisors
III LLC, MHRC II LLC, MHR Fund Management LLC, MHR Holdings LLC, Mark H.
Rachesky, M.D. or any of their respective Affiliates will be treated as
Affiliates of LGF or Purchaser or any of their Subsidiaries or any of their
respective

12



--------------------------------------------------------------------------------




Affiliates for any purpose hereunder. In the case of Stockholder, Stockholder’s
Affiliates shall include members of Stockholder’s immediate family.
“Business Day” means any day that is not (i) a Saturday, (ii) a Sunday or (iii)
any other day on which commercial banks are authorized or required by law to be
closed in the City of New York.
“Competition Laws” means Laws that are designed or intended to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
lessening of competition through merger or acquisition or restraint of trade.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity, authority or body exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, any court, tribunal or arbitrator and any
self-regulatory organization.
“Laws” means any statute, law, ordinance, rule or regulation (domestic or
foreign) issued, promulgated or entered into by or with any Governmental
Authority.
“Order” means any judgment, order, writ, award, preliminary or permanent
injunction or decree of any Governmental Authority.
“Permitted Transfers” means a Transfer to an Affiliate or, with respect to a
trust, a named beneficiary.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.
“Third Party” means, with respect to Purchaser, any Person who is not an
Affiliate of such Purchaser.
“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any Starz Exchange Shares
or LGF Exchange Shares, as applicable, owned by a Person or any interest
(including but not limited to a beneficial interest) in any Starz Exchange
Shares or LGF Exchange Shares, as applicable, owned by a Person.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

13



--------------------------------------------------------------------------------




Section 6.2    Construction. The words “hereof,” “herein” and “hereunder” and
words of like import used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The words “Party”
or “Parties” shall refer to parties to this Agreement. The headings of Articles
and Sections in this Agreement and the captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections and Exhibits are to
Articles, Sections and Exhibits of this Agreement unless otherwise specified.
All Exhibits annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
term used in any Exhibit but not otherwise defined therein shall have the
meaning given to such term in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. Unless the context otherwise requires (i) “or” is disjunctive but
not necessarily exclusive and (ii) the use in this Agreement of a pronoun in
reference to a party hereto includes the masculine, feminine or neuter, as the
context may require. “Writing,” “written” and comparable terms refer to
printing, typing and other means of reproducing words (including electronic
media) in a visible form. References to any agreement or contract are to that
agreement or contract as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof. References to any Person include
the successors and permitted assigns of that Person. References from or through
any date mean, unless otherwise specified, from and including or through and
including, respectively. Any reference in this Agreement to Dollars or $ shall
mean U.S. dollars. Any reference to “days” means calendar days unless Business
Days are expressly specified. If any action under this Agreement is required to
be done or taken on a day that is not a Business Day, then such action shall be
required to be done or taken not on such day but on the first succeeding
Business Day thereafter. The language used in this Agreement is the language
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party.
ARTICLE 7    

Miscellaneous
Section 7.1    Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given (a) on the date of delivery if delivered personally or sent via facsimile
or e-mail or (b) on the first Business Day following the date of dispatch if
sent by a nationally recognized overnight courier (providing proof of delivery),
in each case to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice); provided, that should any
such delivery be made by facsimile or e-mail, the sender shall also send a copy
of the information so delivered on or before the next Business Day by a
nationally recognized overnight courier:

14



--------------------------------------------------------------------------------




if to a Stockholder: at the address of such Stockholder set forth on Schedule 1


with a copy to (which shall not constitute notice): 


Sherman & Howard L.L.C.
633 17th Street, Suite 3000
Denver, CO 80202
Facsimile: 303-298-0940
Attention: Steven D. Miller
 
if to LGF or Purchaser: 
Lions Gate Entertainment Corp.
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404
Facsimile: 310-496-1359
Attention: General Counsel
with a copy to (which shall not constitute notice):


Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Facsimile: 212-403-2000
Attention: David E. Shapiro
Gordon S. Moodie



Section 7.2    Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. The exchange of copies of this
Agreement and of signature pages by facsimile or e-mail shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile or e-mail shall be deemed to be their original
signatures for all purposes.
Section 7.3    Amendment. This Agreement may be amended or supplemented at any
time by additional written agreements signed by, or on behalf of the parties, as
may mutually be determined by the Parties to be necessary, desirable or
expedient to further the purpose of this Agreement or to clarify the intention
of the Parties. This Agreement may not be amended, modified or supplemented in
any manner, whether by course of conduct or otherwise, except by an instrument
in writing specifically designated as an amendment hereto, signed on behalf of
each of the parties in interest at the time of the amendment.
Section 7.4    Waiver. No provision of this Agreement may be waived except by a
written instrument signed by the Party against whom the waiver is to be
effective. Any agreement on the part of a Party to any such waiver shall be
valid only if set forth in a written instrument executed and delivered by a duly
authorized officer on behalf of such Party. No failure or delay by any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any

15



--------------------------------------------------------------------------------




single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided herein shall be cumulative and not exclusive of any rights or
remedies provided by Law.
Section 7.5    Expenses. Purchaser shall pay (i) up to $200,000 of reasonable
out-of-pocket costs and expenses incurred by the Stockholders, including the
reasonable fees, charges and disbursements of counsel for the Stockholders in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the Irrevocable Proxy and (ii) any required filing fee in
connection with the filings described in Section 3.3(a)(i). Except as otherwise
provided herein, all costs, fees and expenses incurred in connection with this
Agreement, the Irrevocable Proxy and the transactions contemplated hereby and
thereby, whether or not consummated, shall be paid by the party incurring such
cost or expense.
Section 7.6    Governing Law. All disputes, claims or controversies arising out
of or relating to this Agreement, or the negotiation, validity or performance of
this Agreement, or the transactions contemplated hereby shall be governed by and
construed in accordance with the Laws of the State of New York without regard to
its rules of conflict of laws.
Section 7.7    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective heirs, successors and
permitted assigns; provided that this Agreement shall not be assignable or
otherwise transferable by any Party without the prior written consent of the
other Parties.
Section 7.8    Entire Agreement. This Agreement (including the Irrevocable Proxy
and the other documents and the instruments referred to herein) constitutes the
entire agreement, and supersedes all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof
and neither party is relying on any other oral or written representation,
agreement or understanding and no party makes any express or implied
representation or warranty in connection with the transactions contemplated by
this Agreement or the Irrevocable Proxy other than as set forth in this
Agreement or the Irrevocable Proxy.
Section 7.9    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect, insofar as the foregoing can be accomplished
without materially affecting the economic benefits anticipated by the parties to
this Agreement. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible to the fullest extent permitted by applicable Law
in an acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the greatest extent possible.
Section 7.10    Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise by any of the Parties hereto without the
prior written consent of the other Parties. Any assignment in violation of the
preceding sentence shall be void. Subject to the preceding two

16



--------------------------------------------------------------------------------




sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the Parties and their respective successors and assigns.
Section 7.11    Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any court specified in Section
7.16, in addition to any other remedy to which they are entitled at law or in
equity.
Section 7.12    Failure or Delay Not Waiver; Remedies Cumulative. No failure or
delay on the part of any Party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty or agreement herein, nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or of any other right. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
Section 7.13    Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HERBY OR THE ACTIONS OF THE
PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT.
Section 7.14    Consent to Jurisdiction. Each of the Parties hereto (a) consents
to submit itself to the personal jurisdiction of the Supreme Court of the State
of New York (or, if under applicable Law exclusive jurisdiction over such matter
is vested in the federal courts, any court of the United States located in the
State of New York) in the event any dispute arises out of this Agreement or any
of the transactions contemplated by this Agreement, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from such court, and (c) agrees that it will not bring any action
relating to this Agreement or any of the transactions contemplated by this
Agreement in any court other than such court.
 

17



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

Lions Gate entertainment corp.


By: /s/ Wayne Levin                
Name:    Wayne Levin
Title:    Chief Strategic Officer and
General Counsel


LG LEOPARD CANADA LP


By: /s/ Wayne Levin                
Name:    Wayne Levin
Title:    Authorized Officer




MALONE FAMILY LAND
PRESERVATION FOUNDATION


By: /s/ John C. Malone        
Name: John C. Malone
Title: Vice President


MALONE FAMILY FOUNDATION


By: /s/ John C. Malone        
Name: John C. Malone
Title: President


THE JOHN C. MALONE JUNE 2003
CHARITABLE REMAINDER UNITRUST


By: /s/ John C. Malone        
Name: John C. Malone
Title: Trustee


MALONE STARZ 2015 CHARITABLE
REMAINDER UNITRUST


By: /s/ John C. Malone        
Name: John C. Malone
Title: Trustee





[Signature Page to Stock Exchange Agreement]



--------------------------------------------------------------------------------






Schedule 1
Stockholder
Starz Series A
Common Stock
Starz Series B
Common Stock
 
 
 
Malone Family Land Preservation Foundation
12300 Liberty Blvd., 2nd Floor
Englewood, CO 80112
250,000
 
 
 
 
Malone Family Foundation
12300 Liberty Blvd., 2nd Floor
Englewood, CO 80112
306,500
 
 
 
 
The John C. Malone June 2003 Charitable Remainder Unitrust
12300 Liberty Blvd., 2nd Floor
Englewood, CO 80112
 
490,597
 
 
 
Malone Starz 2015 Charitable Remainder Unitrust
12300 Liberty Blvd., 2nd Floor
Englewood, CO 80112
1,561,538
2,100,000




Schedule 1



--------------------------------------------------------------------------------








EXHIBIT A
FORM OF IRREVOCABLE PROXY
This proxy (this “Proxy”) is granted in connection with the Stock Exchange
Agreement (the “Agreement”), dated as of February 10, 2015, by and between Lions
Gate Entertainment Corp., a British Columbia corporation (“LGF”), LG Leopard
Canada LP, a Canadian limited partnership and directly wholly-owned subsidiary
of LGF (“Purchaser”), [Stockholder] (the “Proxyholder”) and the stockholders
listed on Schedule 1 thereto. For the purposes of this Proxy, capitalized terms
used but not defined herein shall have the meaning ascribed to such terms in the
Agreement.
Subject to the terms and conditions of this Proxy, the Purchaser hereby
(i) irrevocably grants to, and appoints, Proxyholder, and any person designated
in writing by the Proxyholder, as Purchaser’s sole and exclusive proxy,
attorney-in-fact and agent (with full power of substitution and resubstitution),
for and in the name, place and stead of Purchaser, to vote, or grant a consent
or approval in respect of, a pro rata portion of the Starz Exchange Shares based
on (a) the number of shares conveyed to Purchaser by Proxyholder in connection
with the Agreement, divided by (b) the total number of shares conveyed to
Purchaser in connection with the Agreement (the “Subject Securities”) in
accordance with the terms of this Proxy and (ii) revokes any and all proxies
heretofore given in respect of such Subject Securities; provided, however, that
nothing in this Proxy shall provide Proxyholder with the right to vote on, or
grant a consent or approval in respect of, any proposals related to any sale or
issuance of securities or any business combination, merger, consolidation,
liquidation, reorganization, recapitalization, sale or disposition of all or
substantially all of Starz’s assets or similar extraordinary transaction,
whether or not involving Purchaser, LGF or any of their respective Affiliates
(each, an “Extraordinary Transaction”). PURSUANT TO THE AGREEMENT, AND IN
CONSIDERATION OF THE MATTERS CONTEMPLATED THEREBY AND OTHER GOOD AND VALUABLE
CONSIDERATION, PURCHASER HEREBY FURTHER AFFIRMS THAT THE IRREVOCABLE PROXY SET
FORTH IN THIS PROXY IS COUPLED WITH AN INTEREST SUFFICIENT IN LAW TO SUPPORT A
POWER OF ATTORNEY AND, EXCEPT UNDER THE CIRCUMSTANCES SET FORTH HEREIN, MAY NOT
BE REVOKED. Without limiting the generality of the foregoing, but subject to the
terms and conditions of this Proxy, this Proxy is executed and intended to be
irrevocable in accordance with the provisions of Section 212 of the General
Corporation Law of the State of Delaware and shall not be terminable by
operation of law, dissolution or bankruptcy of Starz or for any other reason,
other than for the reasons set forth in this Proxy.
The attorney-in-fact and proxy named above or pursuant hereto is hereby
authorized and empowered by the Purchaser at any time after the date hereof to
act as the Purchaser’s attorney-in-fact and proxy to vote the Subject Securities
and to exercise all voting, consent and similar rights of the Purchaser with
respect to the Subject Securities (including, without limitation, the power to
execute and deliver written consents), at every annual, special, adjourned or
postponed meeting of the stockholders of Starz and in every written consent in
lieu of such a meeting in the manner set forth herein; provided, however, that
nothing in this Proxy shall provide Proxyholder with the right to act as the
Purchaser’s attorney-in-fact or proxy to vote the Subject Securities or to
exercise any voting, consent and similar rights of the Purchaser with respect to
the Subject Securities (including, without limitation, the power to execute or
deliver written consents) in respect of any proposals related to an
Extraordinary Transaction.




--------------------------------------------------------------------------------








The invalidity or unenforceability of any provision of this Proxy shall not
affect the validity or enforceability of any other provision. To the extent (if
any) any provision hereof is deemed to be invalid or unenforceable by its scope
but may be made valid or enforceable by limitations thereon, Purchaser intends
that this Proxy shall be valid and enforceable to the fullest extent permitted
by law.
This Proxy shall be valid and in full force and effect for the longest term
permitted by law, provided, that this Proxy shall automatically be revoked and
terminate (1) as to a particular Subject Security upon any sale or transfer of
such Subject Security from Purchaser or its Affiliates to a Person other than
LGF, Purchaser or any of their respective Affiliates, (2) in its entirety at the
first time after the date hereof that John C. Malone is no longer a member of
the Board of Directors of LGF or (3) in its entirety upon the occurrence of any
Change of Control.
[Signature page follows]




--------------------------------------------------------------------------------










Dated: [_____]
LG LEOPARD CANADA LP


____________________________
Name:    
Title:    
































































[Signature Page to Irrevocable Proxy]


